Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  135235                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135235
                                                                    COA: 271804
                                                                    Oakland CC: 2006-207215-FH
  MARCO NICOLAIDES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2008                    _________________________________________
           l0114                                                               Clerk